DETAILED ACTION
This Office Action is in response to Applicants application filing on February 25, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on March 15, 2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is forecasting and optimizing for future events which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 13 and system Claim 16.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
receiving, at a processor, an activity log associated with one or more enterprise sub-processes of the enterprise process for a first time period, wherein the activity log includes entity data of one or more entities and associated interaction data of the one or more entities; 
determining, at the processor, change context data based on a comparison of the entity data and the associated interaction data with corresponding entity data and associated interaction data of a second time period; 
analyzing the change context data to determine atomic event data associated with the enterprise process based on detection of one or more of: a change in state of the one or more entities or a change in state of one or more interactions of the one or more entities included in the change context data; 
providing the atomic event data associated with the enterprise process as input to a trained machine learning model; 
determining, using the trained machine learning model and the atomic event data, a predicted future state of the enterprise process; 
generating, based on the predicted future state of the enterprise process, an alert or recommendation; and
transmitting, the alert or recommendation to one or more data sinks associated with the enterprise process.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Receiving data to determine context, analyzing event data associated with an enterprise process, providing data to a model, predicting a future state of the enterprise process and transmitting an alert or recommendation of the future state recites a concept performed in the human mind.  But for the “at a processor” and “machine learning model” language, the claim encompasses a human reviewing activity log data, determining a change in context, associating an event with the change, and predicting a future event based on the analysis using his/her mind.  The mere nominal recitation of a processor and machine learning model does not take the claim limitation out of the mental processes grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer implemented method in Claim 13 is just applying generic computer components to the recited abstract limitations.  The memory with instructions stored thereon, and a processing devices configured to execute the instructions in Claim 16 appears to be just software.  Claims 13 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and machine learning model (Claim 1) a machine learning model (claim 13) and/or memory with instructions stored thereon, and a processing devices configured to execute the instructions (Claim 16). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 13, and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0054] about implantation using general purpose or special purpose computing devices [System 100 may include any machine, system, or set of machines, systems that are used by an enterprise. For example, any of systems 100 can include handheld computing devices, 
 
mobile devices, servers, cloud computing devices, laptop computers, work stations, and/or a network of computing devices.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 13, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-12, 14, 15, and 17-20 further define the abstract idea that is present in their respective independent claims 1, 13, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-12, 14, 15, and 17-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to forecasting business enterprise including associated methods, systems, and operations.
	U.S. Patent 8,229,775 B2 Processing of provenance data for automatic discovery of enterprise process information. 
	U.S. Patent 10,375,098 B2 Anomaly detection based on relationships between multiple time series.
U.S. Patent 10,796,257 B2 Method for providing business process analyses.
U.S. Publication 2022/0292525 A1 Multi-service business platform system having even systems and methods.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        November 4, 2022